Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Wayne Johnson, Appellant                              Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-18-00108-CV         v.                         CV04405). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
Dan (Danny) Halley, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Wayne Johnson, pay all costs of this appeal.




                                                      RENDERED DECEMBER 21, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk